UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     3/25/2020
OMA BUSH,
            Plaintiff,                              19-CV-5319 (KMW) (BCM)
       -against-                                    ORDER
THE CITY OF NEW YORK,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       In light of defendant's response to the Order to Show Cause (Dkt. No. 21) and prompt

filing of a motion to dismiss the complaint (Dkt. No. 24), plaintiff's letter-application for a

default judgment (Dkt. No. 16) is DENIED. As stated in the Order dated March 20, 2020 (Dkt.

No. 23), plaintiff's opposition to the motion to dismiss the complaint is due no later than May 5,

2020. Defendant's reply papers are due no later than May 19, 2020.

        Defendant is hereby directed to serve a copy of this Order on plaintiff by mail and file

proof of such service on the docket.

Dated: New York, New York
       March 25, 2020                        SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
